DETAILED ACTION

Response to Amendment

This Office Action is responsive to applicant’s Remarks filed on April 28, 2022.  

Claims 2, 4, 6, 8, 15, and 18 were cancelled. Claims 1, 3, 5, 7, 9-14, 16-17, and 19-24 are currently pending, of which, claims 1, 3, 14, 16, 17 were amended, and claims 19-24 were newly added.

Applicant’s arguments, with respect to the rejection(s) of amended claims 1, 3, 14, 16, 17, and their respective dependent claims (original and new) have been considered but are moot in view of the new ground of rejection necessitated by the addition of limitations. 

In light of remarks from the applicant on the objection of the drawings, Examiner respectfully maintains the objection for following reasons: 
Basically, if one can readily understand the elements in the figure, then descriptive text labels are not needed. For example, elements 140 and 160s-170s in Fig. 2 can be understood as a base station and beams. However, the unlabeled rectangular boxes (e.g., elements 100a, 110, 150, 200), cloud symbols (e.g., 120 and 130), and elements 180a and 180b shown in Figs. 2, 3, and 6 have unclear meanings and should be provided with descriptive text labels for clarification. See 37 CFR 1.84 and MPEP 608.02(IX). In addition, for consistency, 
           In Fig.8, block 210b also needs to be labeled with descriptive legends as is block 210a. 
	Appropriate correction is respectfully requested.
	
	
No more claim interpretation under 112(f) was invoked.


Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(a):
           (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To be specific, on line 17, with respect to the term “and/or”, there is no support in the specifications for element A alone, element B alone, or elements A and B taken together.
Appropriate correction is respectfully requested.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. (13/428,954)

In claim 20 (line 2), claim 22 (line 2), the term “the second polarized burst” lacks of proper antecedent.


			Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
	3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating   obviousness or nonobviousness.

Claims 1, 3, 5, 9-10, 12-14, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chendamarai Kannan et al. in Pub. No. US 2018/0241494 A1, hereinafter referred to as Chendamarai, in view of Rogerson et al. in Pub. No. US 2003/0202537 A1, hereinafter referred to as Rogerson. 
 

	Regarding claim 1, Chendamarai discloses a method for transmission of synchronization signals, the method being performed by a network node (method of transmitting synchronizations signals {SS} by a base station, e.g., network node, para.51, lines 1-7), the method comprising: 
	transmitting bursts of synchronization signal blocks, SSBs, in beams, (transmitting SS bursts including one or more SS blocks over beams, para.66, lines 1-7) wherein one SSB is transmitted per each beam in each burst (wherein each SSB in each SS burst is transmitted over a given beam, para.66, lines 1-7).
	Also, Chendamarai states that a base station transmits beamformed signals in different directions (para.56, lines 6-17), shapes and/or steers an overall antenna beam in the direction of a target receiver, or transmits signals at particular angles that result in constructive interference or destructive interference (para.55). Chendamarai further mentions using multiple different beams to transmit SS blocks (para.74).
	Chendamarai does not disclose the polarized bursts of SSBs comprises a first polarized burst of SSBs, the first polarized burst of SSBs comprises a first SSB and a second SSB, and the first SSB and the second SSB are transmitted with different polarizations; which are known in the art and commonly applied in communications field for signals transmissions, as suggested in Rogerson’s as below.
	Rogerson, from the same field of endeavor, teaches the polarized bursts of SSBs comprises a first polarized burst of SSBs (clusters of bursts, e.g., SSB bursts, are defined with polarization and comprise cluster of bursts 1, para.190 or Fig.13F]), wherein the first polarized burst of SSBs comprises a first SSB and a second SSB ({first polarized} cluster includes one and second bursts, e.g., first and second SSB, para.190), and the first SSB and the second SSB are transmitted with different polarizations (first burst and second bursts have different polarizations, para.187).
	Therefore, it would be obvious to one of ordinary skill in the art at the time before the claimed invention was filed to transmit a polarized cluster of signals, or polarized bursts of SSBs -- comprising first and second signals or SSBs being assigned with different polarizations; thus improving SS acquisition rate with the aid of appropriate polarizations -- while reducing unwanted interference from adjacent bursts.  


	Regarding claim 3, Chendamarai in view of Rogerson disclose wherein SSBs of two consecutive bursts are transmitted with two mutually different polarizations (bursts of two clusters, e.g., SSBs of two consecutive bursts, may be modulated to have different polarizations [para.190 in Rogerson], or have two mutually different polarizations, see para.189, lines 10-13 in Rogerson). 
	It would be obvious to transmit SSBs of two consecutive bursts with two mutually different polarizations or being orthogonal; thus allowing the receiver to receive SSBs of two consecutive bursts without experiencing destructive interference between those SSBs. 


	Regarding claim 5, Chendamarai in view of Rogerson disclose wherein within each burst, two consecutive SSBs collectively are transmitted with two mutually different polarizations (pair of bursts, e.g., two consecutive SSBs within each burst, may be modulated to have orthogonal polarizations, e.g., having two mutually different polarizations, see para.189, lines 10-13 in Chendamarai). 
	It would be obvious to transmit two consecutive SSBs collectively within each burst with two mutually different polarizations or being orthogonal; thus allowing the receiver to receive such SSBs without experiencing destructive interference between those SSBs. 


	Regarding claim 9, Chendamarai in view of Rogerson disclose wherein the polarization for each SSB in each burst is different between two consecutive bursts (burst in first cluster has first polarization and burst in second cluster has a different polarization, see para.190 in Rogerson). 


	 Regarding claim 10, claim 10 is rejected for substantially same reason as applied to claims 5 and 9 combined. 


	Regarding claim 12, Chendamarai in view of Rogerson disclose wherein the polarized bursts of SSB are transmitted in vertical and horizontal polarizations (using vertical/horizontal polarizations for transmission [para.192, lines 7-9 in Rogerson).
	The fact that polarized bursts of SSBs are transmitted on horizontal and vertical linear polarizations would result in two-dimensional signals/ bursts. 
	It is obvious to transmit signals or SSB bursts in vertically oriented beams and in horizontally oriented beams – for the benefit of increasing the receipt of SSB bursts sent in different polarizations, while avoiding to face with destructive interference between SSB bursts.   

		
	Regarding claim 13, Chendamarai in view of Rogerson disclose wherein SSBs in beams neighbouring each other collectively are transmitted with two mutually different polarizations (SS blocks are transmitted over beams, [see para.66, lines 1-7 in Chendamarai], which can be transmitted with orthogonal polarizations, e.g., having two mutually different polarizations, see para.189, lines 10-13 in Rogerson). 
	It is obvious to transmit such SSBs in beams neighbouring each other -- for the benefit of increasing the receipt of SSB bursts while not having to face destructive interference potentially occurred between SSBs.


	Regarding claim 19, Chendamarai in view of Rogerson disclose:
	 the first SSB is transmitted with a first polarization using a first beam ({first} SSB is transmitted over a given {first} beam, [see para.66, lines 1-7 in Chendamarai] with {first} polarization, see para.187 in Rogerson);
	the second SSB is transmitted with a second polarization using a second beam ({second} SSB is transmitted over a given {second} beam, [see para.66, lines 1-7 in Chendamarai] with {second} polarization, see para.187 in Rogerson); and
	among directions of the beams, a direction of the second beam is closest to a direction of the first beam (burst 72, e.g., second beam, is closest to burst 71, e.g., first beam, see Fig.13E in Rogerson).


	Regarding claim 20, Chendamarai in view of Rogerson disclose wherein:
	the second polarized burst of SSBs comprises a third SSB and a fourth SSB (second cluster includes bursts 77, 78, e.g., third and fourth SSB, see para.190 or Fig.13F in Rogerson);
	the third SSB is transmitted with the first polarization using the first beam ({third} SSB is transmitted over a given {first} beam, [see para.66, lines 1-7 in Chendamarai] with {first} polarization, see para.187 in Rogerson); and
	the fourth SSB is transmitted with the second polarization using the second beam ({fourth} SSB is transmitted over a given {second} beam, [see para.66, lines 1-7 in Chendamarai] with different {second} polarization, see para.187 in Rogerson). 


	Regarding claim 21, Chendamarai in view of Rogerson disclose wherein:
	the first polarized burst of SSBs comprises a third SSB (first cluster  includes burst 76 with polarization, e.g., third SSB, see para.190 in Rogerson),
	the first SSB is transmitted with a first polarization using a first beam ({first} SSB is transmitted over a given {first} beam, [see para.66, lines 1-7 in Chendamarai] with {first} polarization, see para.187 in Rogerson);
	the second SSB is transmitted with a second polarization using a second beam ({second} SSB is transmitted over a given {second} beam, [see para.66, lines 1-7 in Chendamarai] with second polarization [see para.189, lines 10-13 in Chendamarai]); 
	the third SSB is transmitted with the first polarization using a third beam ({third} SSB is transmitted over a given {third} beam, [see para.66, lines 1-7 in Chendamarai] with {first} polarization, see para.187 in Rogerson); and
	a direction of the third beam is between a direction of the first beam and a direction of the second beam (direction of burst 18 is between burst 77 and burst 79, see Fig.13F in Rogerson).
	Also, Rogerson states that a burst is allowed to have only the two polarization states, while other bursts are restricted to have only first or second polarization states -- such implementations may be desirable for synchronization purposes (para.196). In addition, Rogerson mentions that the polarization of one burst depends upon (or has a predetermined relation to) the polarization of at least one other burst (para.189).
	Thus, it is obvious to one of ordinary skill in the art to define directions of each beam over which each SSB is transmitted with a defined polarization; thus achieving better performance in environments that require the transmission of SSBs using different polarizations directions –without experiencing destructive interference between those SSBs. 


	Regarding claim 14, claim 14 is rejected for substantially same reason as applied to claim 1, except that claim 14 is in a device claim format (base station, see para.86 in Chendamarai)
 

	Regarding claim 17, claim 17 is rejected for substantially same reason as applied to claim 1, except that claim 17 is in a non-transitory computer readable medium format (see para.165 in Chendamarai).  

	 
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chendamarai in view of Rogerson, as applied to claims 1 and 14 above, respectively, and further in view of Ringh et al. in Pub. No. US 2016/0316444 A1, hereinafter referred to as Ringh, and Ball in Pub. No. US 2003/0174687 A1, hereinafter referred to as Ball.


	Regarding claim 7, Chendamarai in view of Rogerson disclose wherein, within each burst, pairs of consecutive SSBs collectively are transmitted (pairs of bursts, e.g., pair of two consecutive SSBs within each burst are transmitted, see para.189, lines 10-13 in Chendamarai).
	Chendamarai in view of Rogerson do not disclose pairs of consecutive SSBs collectively are transmitted with two mutually different polarizations; which is known in the art and commonly applied in communications field for data communications, as taught in Ringh’s as below.
Ringh, from the same field of endeavor, teaches two pairs of consecutive SSBs collectively are transmitted with different directions (a first PSS/SSS pair, e.g., SSB 1, is transmitted in a first direction and a second PSS/SSS pair, e.g., SSB2 is transmitted in a second direction to scan angular space [para.27, lines 6-10]) and transmitting SSBs within each pair (transmitting PSS and SSS in pair 1, para.11).
The benefit is to facilitate a quick cell search by detecting two pairs of consecutive SSBs and SSBs within each pair that are transmitted from the network node, wherein a SSB can include either PSS or SSS.
Chendamarai in view of Rogerson and Ringh do not further explain transmitting SSBs within each pair with same polarization; which is known in the art and commonly applied in communications field for data communications, as suggested in Ball’s as below.
Ball, from the same field of endeavor, teaches transmitting two radio signals with two mutually different polarizations (transmitting two radio signals with orthogonal polarization with respect to one another, [para.14 or 27], e.g.,  orthogonal {linear} polarization {states} can be mutually different polarizations) and transmitting SSBs within each burst with same polarization (transmitting  radio signals with same polarization, if they are directional [para.15] or providing same polarization for all lobes of radio signals [para.34, lines 1-4]).
       Therefore, it would be obvious to one of ordinary skill in the art to transmit two radio signals or pairs of consecutive SSBs with two mutually different polarizations, or to transmit radio signals or SSBs within each pair with the same polarization; thus allowing the receiver to receive pairs of consecutive SSBs within each burst, while not having to face destructive interference potentially occurred between pairs of consecutive SSBs, or allowing the receiver to receive SSBs within each pair with maximum strength, respectively.


	Regarding claim 16, claim 16 is rejected for substantially same reason as applied to claims 3, 5, 7, and 9-11 combined, except that claim 15 is in a device claim format.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chendamarai in view of Rogerson, as applied to claim 1 above, and further in view of Ringh.


	Regarding claim 11, Chendamarai in view of Rogerson wherein, within each burst, pairs of consecutive SSBs collectively are transmitted (pairs of bursts, e.g., pair of two consecutive SSBs within each burst are transmitted, see para.189, lines 10-13 in Chendamarai); wherein the polarization for each SSB in each burst is different between two consecutive bursts (burst in first cluster has first polarization and burst in second cluster has a different polarization, see para.190 in Rogerson); and transmitting SSBs within each burst with same polarization (transmitting 0all of bursts of cluster with sam polarization (see para.189, lines 4-6 in Rogerson).
	Chendamarai in view of Rogerson do not disclose pairs of consecutive SSBs collectively are transmitted with two mutually different polarizations; which is known in the art and commonly applied in communications field for data communications, as taught in Ringh’s as below.
Ringh, from the same field of endeavor, teaches two pairs of consecutive SSBs collectively are transmitted with different directions (a first PSS/SSS pair, e.g., SSB 1, is transmitted in a first direction and a second PSS/SSS pair, e.g., SSB2 is transmitted in a second direction to scan angular space [para.27, lines 6-10]) and transmitting SSBs within each pair (transmitting PSS and SSS in pair 1, para.11).
The benefit is to facilitate a quick cell search by detecting two pairs of consecutive SSBs and SSBs within each pair that are transmitted from the network node, wherein a SSB can include either PSS or SSS.
Thus, it is obvious to one of ordinary skill in the art to transmit pairs of consecutive SSBs collectively within each burst with two mutually different polarizations, wherein SSBs within each pair are transmitted with same polarization, and wherein the polarization for each SSB in each burst is different between two consecutive bursts; thus facilitating the reception of SSB pairs transmitted using beams that radiate in different appropriate directions or are needed to be changed in polarization for a good reception, in accordance with particular situations -- while not having to face destructive interference potentially occurred in reception.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chendamarai in view of Rogerson, as applied to claim 21 above, and further in view of Ball.

 
	Regarding claim 22, Chendamarai in view of Rogerson disclose wherein:
	the second polarized burst of SSBs comprises a fourth SSB, a fifth SSB, and a sixth SSB (second cluster includes bursts 78, 79, e.g., fourth and fifth SSB, or each cluster has multiple bursts, see para.190 or Fig.13F, or para.131, lines 1-4 in Rogerson);
	the fourth SSB is transmitted with the first polarization using the first beam ({fourth} SSB is transmitted over a given {first} beam, [see para.66, lines 1-7 in Chendamarai] with {first} polarization, see para.187 in Rogerson);  
	the fifth SSB is transmitted using the third beam ({fifth} SSB is transmitted over a given {third} beam, [see para.66, lines 1-7 in Chendamarai]); and
	the sixth SSB is transmitted with the second polarization using the second beam ({sixth} SSB is transmitted over a given {second} beam, [see para.66, lines 1-7 in Chendamarai] with {second} polarization, see para.187 in Rogerson).
	Also, Rogerson indicates all of the bursts of a cluster have the same polarization (para.189, lines 4-6).
	However, Rogerson does not teach particularly two bursts having the same polarization; which is known in the art and commonly applied in communications field for data communications, as taught in Ball’s as below.
Ball, from the same field of endeavor, teaches two bursts having the same polarization (two radio signals have same polarization, para.15).
	Therefore, it would be obvious to one of ordinary skill in the art to transmit two radio signals or two SSB with a same polarization or with two mutually different polarizations -- for the benefit of allowing the receiver to receive SSBs with maximum strength, or to receive SSBs while not having to face destructive interference potentially occurred between SSBs, respectively.


Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chendamarai in view of Rogerson, and further in view of Xiang et al. in Pub. No. US 2019/0081714 A1, hereinafter referred to as Xiang.

 
	Regarding claim 23, Chendamarai discloses wherein a method performed by a user equipment (UE) (UE, para.66), the method comprising:
	receiving bursts of synchronization signal blocks (SSBs) in beams (receiving SS bursts including one or more SS blocks over beams, para.66, lines 1-10);
	wherein one SSB was transmitted per each beam in each burst (wherein each SSB in each SS burst is transmitted over a given beam, para.66, lines 1-7).
	Also, Chendamarai states that a base station transmits beamformed signals in different directions (para.56, lines 6-17), shapes and/or steers an overall antenna beam in the direction of a target receiver, or transmits signals at particular angles that result in constructive interference or destructive interference (para.55). Chendamarai further explains using multiple different beams to transmit SS blocks (para.74).
	However, Chendamarai does not disclose bursts of SSBs are polarized amd comprise a first polarized burst of SSBs, which comprises a first SSB and a second SSB, and wherein the first SSB and the second SSB are transmitted with different polarizations; which are known in the art and commonly applied in communications field for data communications, as suggested in Rogerson’s as below.
	Rogerson, from the same field of endeavor, teaches bursts of SSBs are  polarized and comprise a first polarized burst of SSBs (clusters of bursts, e.g., SSB bursts, are defined with polarization, and comprise cluster of bursts 1, para.190 or Fig.13F]), which comprises a first SSB and a second SSB ({first polarized} cluster includes one and second bursts, e.g., first and second SSB, para.190), and the first SSB and the second SSB are transmitted with different polarizations (first burst and second bursts have different polarizations, para.187).
	It would be obvious to one of ordinary skill in the art to transmit a polarized cluster of signals, or polarized bursts of SSBs -- comprising first and second signals or SSBs being assigned with different polarizations; thus improving SS acquisition rate with the aid of appropriate polarizations -- while reducing unwanted interference from adjacent bursts.  
	Chendamarai in view of Rogerson do not disclose performing measurements of the received SSBs; creating report data using the measurements; and transmitting towards a network node the report data; which are known in the art and commonly applied in communications field for data communications, as suggested in Xiang’s as below.
	Xiang, from the same field of endeavor, teaches performing measurements of the received SSBs (measuring SSBs, para.80); creating report data using the measurements (obtaining received signal strength indicator {RSSI} by measuring received signal power of synchronization signal blocks, e.g., RSSIs can be included in report, para.85); and transmitting towards a network node the report data (and sending received signal strength indicator {RSSI} to network device, para.85).
	Thus, it would be obvious to one of ordinary skill in the art to send a report including RSSIs of polarized SSB burst/ SSBs; thus allowing the base station to take appropriate actions according to RSSI reported from the UE.

	Regarding claim 24, Chendamarai in view of Rogerson and Xiang disclose wherein:
	averaging the measurements of the received SSB (determining an average value of RSSIs corresponding to synchronization signal blocks, para.85); and
	determining a measurement value for a transmit beam of the network node based on the averaged measurements (measuring a received signal power on downlink symbols in which synchronization signal block is located by using a transmit beam for each synchronization signal block sent by network device, para79).


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim is cited to show that transmitting polarized bursts of SSB in beams -- would improve acquisition rate by changing the polarization of each burst of SSBs to be transmitted, while minimizing interference -- similar to the claimed invention.

Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     

/C.Q.T./
/ALPUS HSU/Primary Examiner, Art Unit 2465